 



Exhibit 10.5.2.3
PRIVILEGED AND CONFIDENTIAL
SUBJECT TO FRE 408
Separation Agreement and General Release
     1. Your Employment Agreement.
     This Separation Agreement and General Release (the “Separation Agreement”)
relates to your Employment Agreement dated as of January 30, 2006, and as
amended from time to time, with Calpine Corporation, a California corporation,
(the “Company”) (the “Employment Agreement”). The Company and its affiliates,
including without limitation those affiliates that are affiliated debtors in
possession in the Company’s Chapter 11 cases, shall be sometimes hereinafter
referred to as the “Group.” This Separation Agreement is made as of this 16th
day of February 2007 by and among the Company and SCOTT J. DAVIDO (“Executive,”
and together with the Company and the Group, “the Parties”).
     WHEREAS, Executive has been employed by the Company under terms set forth
in the Employment Agreement; and
     WHEREAS, Executive’s employment with the Company has ended by Executive’s
resignation (the “Separation”) effective as of February 16, 2007 (the
“Separation Date”); and,
     WHEREAS, the Parties desire to enter into this Separation Agreement in
order to set forth the definitive rights and obligations of the Parties in
connection with the Separation.
     NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
     2. Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation is effective as of the Separation Date.
     3. Resignation of Office. Effective as of the Separation Date, Executive
voluntarily resigns his position as Chief Restructuring Officer of the Company,
and from any and all other offices (or other positions) which he holds at the
Company and any member of the Group.
     4. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges receipt of consideration for waiver of any obligations or payments
due under his Employment Agreement, and for the remaining obligations and
payments which relate to the Separation which were agreed to by the Parties upon
entering into the Employment Agreement.
     5. Payments and Benefits Upon and After the Separation.

 



--------------------------------------------------------------------------------



 



          (a) Final Pay. On the next regular payroll date following the
Separation Date, Executive shall receive a lump sum payment of all
then-outstanding final wages and accrued unused vacation, plus any expenses
incurred prior to the Separation Date that are reimbursable pursuant to the
Company’s relevant expense reimbursement policies, minus applicable federal,
state and local tax withholdings, for services performed for the Company through
and including the Separation Date.
          (b) 2006 Earned, but Unpaid Bonus. On or before March 15, 2007,
Executive shall receive a lump sum payment of his minimum Bonus (as defined in
the Employment Agreement) for the fiscal year ending December 31, 2006. Pursuant
to Section 3(b)(i) of the Employment Agreement, such Bonus will equal $700,000
and be paid prior to March 15, 2007.
          (c) COBRA and COBRA Premium Payments. For a period of eighteen months
following the Separation Date, the Company shall, at its sole cost and expense
(but disregarding any individual tax liability of Executive), and at the
election of continuation health coverage by the Executive pursuant to the
provisions of Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”), provide Executive (and his spouse and eligible dependents) with group
health benefits substantially similar to those benefits that Executive (and his
spouse and eligible dependents) were receiving immediately prior to the
Separation Date (which may at the Company’s election be pursuant to
reimbursement of the applicable COBRA premium). Such coverage shall be provided
to Executive as COBRA benefits and shall terminate prior to the eighteen month
period if Executive, his spouse or eligible dependents are no longer eligible
for COBRA coverage or are otherwise provided with similar group health benefits
from another source. To the extent possible, the payment of Executive’s (and his
spouse’s and dependents’) COBRA coverage shall be made in a tax efficient manner
for the Executive so long as there are no adverse tax consequences for the
Company.
          (d) Guaranteed Minimum Success Fee. The Parties agree that Executive
shall receive a payment equal to 1.5 times Executive’s base salary (i.e.,
$700,000) as of the Separation Date in lieu of the Guaranteed Minimum Success
Fee set forth in Section 3(f)(i) of the Employment Agreement. Subject to the
timing rule set forth in Section 3(f)(ii) of the Employment Agreement and any
other provisions of Section 409A of the Internal Revenue Code, payment of this
Guaranteed Minimum Success Fee shall not be accelerated and shall be paid
ratably on a monthly basis over a period of 18 months. If Executive: (i) becomes
employed, provides consulting, independent contractor, or similar services,
serves as a director, or is a partner in any business enterprise; or (ii) is in
any way entitled to any current or future form of compensation or remuneration,
in each such case (i) through (ii) in any manner or capacity after the
Separation Date, he shall forfeit those payments of the Guaranteed Minimum
Success Fee due in the 13th through the 18th months. For the avoidance of doubt,
the Parties expressly acknowledge that the preceding sentence shall be given the
broadest possible interpretation for the benefit of the Company.
          (e) Relocation Expenses. The Company shall pay Executive the
relocation expenses set forth in Section 3(g) of the Employment Agreement for
periods up to and ending on the Separation Date. Such payments shall be made by
March 15 of the calendar year after the calendar year in which the expenses were
incurred (as set forth in Section 3(g) of the

2



--------------------------------------------------------------------------------



 



Employment Agreement). The Company shall also remain obligated to make any gross
up payments in respect of these relocation payments as provided under Section
3(g) of the current Employment Agreement. Relocation expenses of Executive shall
include all reasonable expenses associated with moving the personal effects of
Executive back to his home in Minnesota, or any other location in the
continental United States, including travel expenses related thereto. Relocation
expenses of Executive shall also include all reasonable expenses related to the
termination or early termination of Executive’s residential lease obligations;
provided that, Executive gives the Company the opportunity to assume any
existing residential lease obligations (including furniture rental obligations)
prior to termination or early termination of such obligations.
          (f) Legal Fees. On or before March 1, 2007, the Company shall pay
Executive’s reasonable legal fees that were incurred in connection with the
prior Amendment of the Employment Agreement, and were due to be paid by the
Company no later than January 31, 2007, but remain unpaid,
          (g) Excise Tax. The Company shall pay the Executive the “Gross-Up” as
defined in Section 6 of the Employment Agreement on the terms and on such dates
as are set forth in Section 6 of the Employment Agreement.
     6. Waiver of Certain Payments Upon and After the Separation
          (a) Success Fee. Executive agrees to waive payment of the Success Fee,
as defined in Section 3(e) of the Employment Agreement, to the extent such
Success Fee would be payable under the Employment Agreement.
          (b) Guaranteed Minimum Success Fee. Executive agrees to waive payment
of the portion of the Guaranteed Minimum Success Fee that is not paid pursuant
to Section 5(d) of this Separation Agreement.
          (c) Waiver of Right to Recoup Signing Bonus. The Company agrees to
waives any right, under section 3(d) of the Employment Agreement or otherwise,
to recoup any portion of the signing bonus paid to Executive.
     7. Confidential Information; Non-Competition; Non-Solicitation;
Non-Disparagement.
          (a) Confidential Information. Executive acknowledges that the
information, observations and data obtained by him concerning the business and
affairs of the Company during the course of his employment with the Company, or
that may be obtained in connection with his assistance and cooperation with the
Company, is the property of the Company. Executive agrees that he will not,
directly, willfully or negligently disclose to any unauthorized person or use
for his own account any of such information, observations or data (“Confidential
Information”) without the Company’s written consent, unless, and to the extent,
that (i) the aforementioned matters become generally known to and available for
use by the public other than as a result of the Executive’s acts or omissions to
act, or (ii) he is required to do so by order of a court of competent
jurisdiction (by subpoena or similar process), in which event Executive shall
reasonably cooperate with the Company in connection with any action by the

3



--------------------------------------------------------------------------------



 



Company to limit or suppress such disclosure. Executive represents, warrants and
covenants that at no time prior to or contemporaneous with his execution of this
Agreement has he, directly, willfully or negligently disclosed Confidential
Information to any unauthorized person or used such Confidential Information for
his own purposes or benefit. Executive acknowledges his understanding of his
non-competition, non-solicitation, non-disclosure and non-disparagement
restrictions as set forth in the Employment Agreement. Executive understands
that his breach of this Section 7 shall eliminate his entitlement to any
benefits or payments under this Separation Agreement, including such payments
already received and, with respect to payments received, Executive shall be
required to immediately return any such amounts in the event of a breach.
          (b) Non-Competition; Non-Solicitation; Non-Disparagement.
               (i) Non-Competition. The Company has agreed to waive the
non-competition provisions of Section 5 (a) of the Employment Agreement;
provided, however, that without the Company’s express prior written consent,
provided, however, that, the Company’s express prior written consent shall not
be unreasonably withheld, Executive agrees that, for the period from the
Separation Date to the date that is 18 months after the effective date of the
Company’s confirmed Chapter 11 plan of reorganization, Executive shall not
directly or indirectly manage, operate, participate in, be employed by, perform
consulting or advisory services for, or otherwise be connected in any way with
any party-in-interest (at any time) in the Group’s Chapter 11 cases, including
without limitation any creditor, or holder of any securities, of the Company (or
its affiliates), any official or unofficial committee in connection with such
Chapter 11 cases, or any advisor to such parties-in-interest, or any affiliates
or related-entities of the foregoing.
               (ii) Non-Solicitation. During the Term of Employment and for an
18 month period after termination of Executive’s employment, Executive will not
directly or indirectly solicit or attempt to solicit anyone who, at the time of
the termination of Executive’s employment, is then an employee of the Group (or
who was an employee of the Group within the six months prior to the termination
of his Employment) to resign from the Group or to apply for or accept employment
with any company or other enterprise.
               (iii) Non-Disparagement. During and after Executive’s employment
with the Company, the Parties mutually covenant and agree that neither will
directly or indirectly disparage the other (or any officers, directors,
employees, or advisors to any member of the Group) or make or solicit any
comments, statements, or the like to any clients, competitors, suppliers,
employees or former employees of the Company, prospective employers or others
seeking a reference regarding Executive, the press, other media, or others that
may be considered derogatory or detrimental to the good name or business
reputation of the other party. This non-disparagement obligation also applies to
any public statements or filings. Nothing herein shall be deemed to constrain
either party’s cooperation in any Board-authorized investigation or governmental
action. Executive and Company shall agree on any press release relating to such
termination and the Company and Executive shall not publicly discuss or comment
on Executive’s termination or non-renewal in any manner other than as mutually
agreed in any such press release. Bob May, as CEO of Calpine and Executive’s
direct supervisor, will serve as the sole point of contact for the Group
regarding all inquiries regarding Executive’s tenure and performance at Calpine.

4



--------------------------------------------------------------------------------



 



     8. General Release and Waiver.
          (a) General Release. Executive, for and on behalf of himself and each
of his heirs, executors, administrators, personal representatives, successors
and assigns, to the maximum extent permitted by law, hereby acknowledges full
and complete satisfaction of and fully and forever releases, acquits and
discharges the Company, together with its subsidiaries, parents and affiliates,
including but not limited to any of the Company’s affiliated debtors in the
Company’s Chapter 11 cases, and each of their past and present direct and
indirect stockholders, directors, members, partners, officers, employees,
attorneys, agents and representatives, and their heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, suits, causes of action,
liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by Executive of this Separation Agreement, including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon:
               (i) Executive’s application for and employment with the Company,
his being an officer or employee of the Company, or the Separation;
               (ii) any and all claims in tort or contract, and any and all
claims alleging breach of an express or implied, or oral or written, contract,
policy manual or employee handbook;
               (iii) any alleged misrepresentation, defamation, interference
with contract, intentional or negligent infliction of emotional distress, sexual
harassment, negligence or wrongful discharge; or
               (iv) any federal, state or local statute, ordinance or
regulation, including but not limited to the Age Discrimination in Employment
Act of 1987, as amended, Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act and Women’s Equity Act of 1991; Sections 1981 through 1988
of Title 42 of the United States Code; the Equal Pay Act of 1963, as amended;
the Occupational Safety and Health Act of 1970; the Americans with Disabilities
Act of 1990; the Family and Medical Leave Act of 1993; the Consolidated Omnibus
Budget Reconciliation Act of 1985; the Vocational Rehabilitation Act of 1973;
the Worker Adjustment Retraining and Notification Act of 1988; the Employee
Retirement Income Security Act of 1974; the Fair Labor Standards Act and the
National Labor Relations Act, as amended, the California Fair Employment and
Housing Act, the California Unruh Civil Rights Act, the California Equal Pay
Law.
          (b) Exceptions. Notwithstanding the above, this Separation Agreement
shall not : (I) limit in any way the Executive’s right to enforce this
Separation Agreement or the Employment Agreement; or (II) release any claim for
indemnification and continued liability coverage (under the Employment Agreement
or otherwise).

5



--------------------------------------------------------------------------------



 



          (c) Current or Pending Claims of any Kind and No Relief for Released
Claims. Executive has not and as of the date of this Separation Agreement will
not have filed any civil action, suit, arbitration, administrative charge or
legal proceeding against any Releasee, nor has the Executive assigned, pledged
or hypothecated any claim as of the Separation Date to any person and no other
person has any interest in the claims that Executive is releasing herein.
Executive agrees that should any person or entity file or cause to be filed any
civil action, suit, arbitration or other legal proceedings seeking equitable or
monetary relief concerning any claim released by Executive, Executive will not
seek or accept any personal relief from or as the result of any action, suit or
arbitration or other legal proceeding.
          (d) Effect of Release and Waiver. Executive understands and intends
that this Section 8 constitutes a general release of all claims except as
otherwise provided in Section 8(a), above, and that no reference therein to a
specific form of claim, statute or type of relief is intended to limit the scope
of such general release and waiver.
          (e) Waiver of Unknown Claims. If Executive hereafter discovers claims
or facts in addition to or different than those which he now knows or believes
to exist with respect to the subject matter of this Separation Agreement and
which, if known or suspected at the time of entering into this Separation
Agreement, may have materially affected this Separation Agreement and his
decision to enter into it; nevertheless, Executive hereby waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts and hereby expressly waives any and all rights and
benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE GENERAL RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
     9. Confidentiality. The Company and Executive agree that the terms and
conditions of this Separation Agreement are to be strictly confidential, except
that Executive may disclose the terms and conditions to his family, attorneys,
accountants, tax consultants, state and federal tax authorities or as may
otherwise be required by law. The Company may disclose the terms and conditions
of this Separation Agreement as the Company deems necessary to its officers,
employees, board of directors, stockholders, insurers, attorneys, accountants,
state and federal tax authorities, or as may otherwise be required by law.
Executive asserts that he has not discussed, and agrees that except as expressly
authorized by the Company he will not discuss, this Separation Agreement or the
circumstances of his Separation with any employee of the Company, and that he
will take affirmative steps to avoid or absent himself from any such discussion
even if he is not an active participant therein. EXECUTIVE ACKNOWLEDGES THE
SIGNIFICANCE AND MATERIALITY OF THIS PROVISION TO THIS RELEASE, AND HIS
UNDERSTANDING THEREOF.
     10. Return of Corporate Property; Conveyance of Information.
          (a) Company Property. Upon his Separation, Executive hereby covenants
and agrees to immediately return all documents, keys, credit cards (without
further use

6



--------------------------------------------------------------------------------



 



thereof), and all other items which are the property of the Company and/or which
contain Confidential Information; and, in the case of documents, to return any
and all materials of any kind and in whatever medium evidenced, including,
without limitation, all hard disk drive data, diskettes, microfiche,
photographs, negatives, blueprints, printed materials, tape recordings and
videotapes.
     (b) Information. Executive hereby acknowledges and affirms that he
possesses intellectual information regarding the Company and their businesses,
operations, and customer relationships. In addition to the obligation to turn
over any physical embodiment of such information as defined in the Federal Rules
of Civil Procedure and pursuant to Section 7(a), above, and to keep such
information strictly confidential pursuant to Section 7, above, Executive agrees
to make himself available from time to time at the Company’s request (during
normal business hours and with reasonable prior notice) to discuss and
disseminate such information and to otherwise cooperate with the Company’s
efforts relating thereto.
     11. Remedies. Executive hereby acknowledges and affirms that in the event
of any breach by Executive of any of his covenants, agreements and obligations
hereunder, monetary damages would be inadequate to compensate the Releasees or
any of them. Accordingly, in addition to other remedies which may be available
to the Releasees hereunder or otherwise at law or in equity, any Releasee shall
be entitled to specifically enforce such covenants, obligations and restrictions
through injunctive and/or equitable relief, in each case without the posting of
any bond or other security with respect thereto. Should any provision hereof be
adjudged to any extent invalid by any court or tribunal of competent
jurisdiction, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.
     12. Acknowledgment of Voluntary Agreement; ADEA Compliance. Executive
acknowledges that he has entered into this Separation Agreement freely and
without coercion, that he has been advised by the Company to consult with
counsel of his choice, that he has had adequate opportunity to so consult, and
that he has been given all time periods required by law to consider this
Separation Agreement, including but not limited to the 21-day period required by
the ADEA. Executive understands that he may execute this Separation Agreement
less than 21 days from its receipt from the Company, but agrees that such
execution will represent his knowing waiver of such 21-day consideration period.
Executive further acknowledges that within the 7-day period following his
execution of this Separation Agreement (the “Revocation Period”) he shall have
the unilateral right to revoke this Separation Agreement, and that the Company’s
obligations hereunder shall become effective only upon the expiration of the
Revocation Period without Executive’s revocation hereof. In order to be
effective, notice of Executive’s revocation of this Separation Agreement must be
received by the Company on or before the last day of the Revocation Period.
     13. Complete Agreement; Inconsistencies. This Separation Agreement,
including the Employment Agreement and any other documents referenced herein,
constitute the complete and entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersedes in its entirety any
and all prior understandings, commitments, obligations and/or agreements,
whether written or oral, with respect thereto; it being understood and agreed
that this Separation Agreement and including the mutual covenants, agreements,

7



--------------------------------------------------------------------------------



 



acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 8 hereof.
     14. Third Party Beneficiaries. The Releasees are intended third-party
beneficiaries of this Separation Agreement, and this Separation Agreement may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Releasees hereunder. Executive’s heirs or assigns also
are intended third-party beneficiaries with respect to the payments set forth in
Section 5 of this Separation Agreement in the event of Executive’s death, and
this Separation Agreement may be enforced by each of them in accordance with the
terms of that Section 5 in respect of the rights granted to such heirs or
assigns therein. Except and to the extent set forth in the preceding two
sentences, this Separation Agreement is not intended for the benefit of any
Person other than the Parties, and no such other Person shall be deemed to be a
third party beneficiary hereof. Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and the Executive,
on the other hand.
     15. Tax Withholdings. Notwithstanding any other provision herein, the
Company shall be entitled to withhold from any amounts otherwise payable
hereunder to Executive any amounts required to be withheld in respect of
federal, state or local taxes. To the extent necessary to comply with the
restriction in Section 409(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) concerning payments to specified employees, the first
payment to Executive under Section 5(d) shall be made on the first installment
date that is at least six months after Executive’s termination date. Such first
payment shall include any installments that would have been paid previously were
it not for this special timing rule, plus interest on the delayed installments
at an annual rate (compounded monthly) equal to the federal short-term rate (as
in effect under Section 1274(d) of the Code on Executive’s termination date.
     16. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Separation Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California, without giving effect to any choice of law or conflict of law rules
or provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of California. In furtherance of the
foregoing, the internal law of the State of California shall control the
interpretation and construction of this Release, even though under any other
jurisdiction’s choice of law or conflict of law analysis the substantive law of
some other jurisdiction may ordinarily apply.
     17. Severability. The invalidity or unenforceability of any provision of
this Separation Agreement shall not affect the validity or enforceability of any
other provision of this Separation Agreement, which shall otherwise remain in
full force and effect.

8



--------------------------------------------------------------------------------



 



     18. Counterparts. This Separation Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. It is not necessary
that the Company sign this Separation Agreement for it to become binding upon
the Company and Executive.
     19. Successors and Assigns. The Parties’ obligations hereunder shall be
binding upon their successors and assigns. The Parties’ rights and the rights of
the other Releasees shall inure to the benefit of, and be enforceable by, any of
the Parties’ and Releasees’ respective successors and assigns. The Company may
assign all rights and obligations of this Separation Agreement to any successor
in interest to the assets of the Company. In the event that the Company is
dissolved, all obligations of the Company under this Separation Agreement shall
be provided for in accordance with applicable law.
     20. Amendments and Waivers. No amendment to or waiver of this Separation
Agreement or any of its terms shall be binding upon any Party unless consented
to in writing by such Party.
     21. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.
     22. Attorneys Fees. In the event a Party commences an action to enforce the
terms of this agreement, or for damages for a breach arising out of or relating
to this Agreement, the Prevailing Party shall be entitled to an award of
reasonable attorneys fees.
* * * * *
(Intentionally Blank)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Separation Agreement
effective as of the date of the first signature affixed below or as otherwise
provided in this Separation Agreement.
READ CAREFULLY BEFORE SIGNING
     I have read this Separation Agreement and have had the opportunity to
consult legal counsel prior to my signing of this Separation Agreement. I
understand that by executing this Separation Agreement, I will relinquish any
right or demand I may have against the Releasees or any of them.

                 
DATED: February 19, 2007
      By:   /s/ Scott J. Davido
 
[Executive’s Name]    

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

                 
DATED: 2/20/2006 [sic]
      By:   /s/ Robert P. May
 
[Company Name]    
 
          By: [Representative’s name]    
 
          [Representative’s title]    

